  Case 19-41901         Doc 9     Filed 12/17/19 Entered 12/17/19 16:02:24         Desc Main
                                    Document     Page 1 of 12


                           UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MASSACHUSETTS


                                               )
IN RE:                                         )
                                               )
BOSTON EAST TYNGSBORO                          )         CHAPTER 11
HOLDINGS LLC                                   )
                                               )         CASE NO. 19-41901
                                DEBTOR         )
                                               )


              EXPEDITED MOTION OF THE LOWELL FIVE CENT SAVINGS BANK
                          FOR ADEQUATE PROTECTION AND
                     TO PROHIBIT THE USE OF CASH COLLATERAL

         The Lowell Five Cent Savings Bank (the “Bank”), pursuant to Sections 361 and 363 of

the U.S. Bankruptcy Code and Federal Rule of Bankruptcy Procedure (“Bankruptcy Rules”)

4001, files this motion (“Motion”) seeking an Order: (1) for adequate protection and (2)

prohibiting the use of cash collateral by the above-captioned debtor (“Debtor”), and in support

thereof, respectfully states:

                                I.    Jurisdiction And Venue

         1.     This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157

and 1334. This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b). Venue is

proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                         II.       Background

         2.     In the summer of 2014, the Debtor approached the Bank about obtaining a

commercial loan in connection with its desired acquisition of a hotel commonly known as

Stonehedge Hotel & Spa located at 160 & 170 Pawtucket Boulevard in Tyngsboro,

Massachusetts (the “Property”).



                                                   -1-
  Case 19-41901       Doc 9     Filed 12/17/19 Entered 12/17/19 16:02:24          Desc Main
                                  Document     Page 2 of 12


       3.      Thereafter, on August 1, 2014, the Bank agreed to extend certain financing (“the

“Loan”) to the Debtor pursuant to various commercial loan documents (the “Loan Documents”)

including without limitation the Commitment Letter (“Commitment Letter”), Business Loan

Agreement (the “Loan Agreement”), Commercial Promissory Note (the “Note”), Commercial

Construction Real Estate Mortgage (“Mortgage”), Commercial Security Agreement (“Security

Agreement”) and Assignment of Leases and Rents (“Assignment”).

       4.      Under the Loan Documents, the Bank agreed to extend financing to the Debtor in

an amount “[u]p to $3,850,000,” limited by a 65% loan-to-value ratio of the appraised value of

the collateral. A 65% loan-to-value ratio is the maximum allowed by Lowell Five for all of its

non-recourse loans.

       5.      Prior to August 1, 2014, the Bank received an appraisal of the Property— a pre-

closing condition under the Loan—valuing the Property at $5,100,000.

       6.      On August 1, 2014, in accordance with the Loan, the Bank provided the Debtor

with $3,200,000 of acquisition financing at closing on or about August 1, 2014, which enabled

the Debtor to acquire the Property.

       7.      In the months following this closing, the Bank advanced an additional $115,000

to the Debtor under the Loan for a total amount of $3,315,000, which equaled the maximum

amount permitted under the 65% loan-to-value ratio limitation specified in the Loan, based on

the then-appraised value of the Property of $5,100,000.

       8.      In May 2015, the Debtor’s principal, Abhijit Das (“Mr. Das”), approached the

Bank about a dispute he was having with Debtor’s 47% investor, Steve Elbaum. Mr. Elbaum

asserted that Mr. Das had misled him about the amount of funding that was to be raised by

Debtor, and asserted that the hotel was being mismanaged. In response, Mr. Das had come to



                                               -2-
  Case 19-41901        Doc 9     Filed 12/17/19 Entered 12/17/19 16:02:24             Desc Main
                                   Document     Page 3 of 12


agreement with Mr. Elbaum that would entail a buyout of Mr. Elbaum’s stock interest in

exchange for $800,000. Mr. Das, however, had not been able to raise sufficient capital to fund

this buyout, and sought an additional $300,000 from the Bank. In support of this request, Mr.

Das told the Bank that he was confident he could raise the $300,000, but that the timing of the

payout would be problematic.

       9.      If the Bank advanced the requested funds, however, this would exceed the 65%

loan-to-value ratio limit. As a result, in an effort to assist Mr. Das with his investor problem, the

parties discussed an amendment to the Loan, and approval for a loan modification was sought

from the Bank’s Executive Committee.

       10.     On June 4, 2015, with approval from the Bank’s Executive Committee, the Bank

and Debtor executed a Change in Terms Agreement (the “Change Agreement”), in which the

Bank agreed to advance an additional $300,000 to the Debtor, in addition to the $3,315,000 then-

outstanding, subject to the Debtor raising an additional $300,000 in capital within 60 days of the

Change Agreement. In exchange, Mr. Das and his parents—Mukti Das, and Mitra Das provided

the Bank with an unlimited personal guarantee of all obligations of the Debtor to the Bank.

       11.     That same day, the Bank provided the Debtor with the $300,000 specified in the

Change Agreement. The Debtor, however, failed to raise the $300,000 in capital within 60 days

as required under the Change Agreement.

       12.     In addition to the Debtor’s failure to comply with the terms of the Change

Agreement, throughout the life of the Loan the Debtor consistently failed to timely comply with

its payment and financial disclosure obligations. Over the course of the Loan, the Debtor has

been late with its payments at least 35 times, and beginning in May 2018, has been late every

single month, stopping payment altogether in early-to-mid 2019.



                                                 -3-
  Case 19-41901        Doc 9     Filed 12/17/19 Entered 12/17/19 16:02:24              Desc Main
                                   Document     Page 4 of 12


       13.     Based on the limited financial disclosures produced to the Bank, which were also

late and incomplete, the Bank was made aware that the Debtor was posting significant financial

losses on the hotel.

       14.     The Bank was also aware that the Debtor had encountered a number of obstacles

in its operations, including a decrease in revenue in the winter of 2015 due to significant

snowfall, a shutdown in operations for much of 2016 due to a main sprinkler pipe burst, and

operational impacts in 2017 due to a roof fire.

       15.     On March 1, 2016, in an effort to assist the Debtor in its recovery efforts

following the burst water pipe, the Bank agreed to a modification to the Loan, suspending for six

months the Debtor’s obligation to make payments towards the principal of the Loan.

       16.     Similarly, in an effort to assist the Debtor with its financial difficulties, the Bank

agreed to a modification to the Loan, suspending for three months the Debtor’s obligation to

make payments towards the principal of the Loan.

       17.     Despite these efforts by the Bank, the Debtor continued to incur significant losses

and struggled to satisfy its obligations under the Loan. At some point in 2016 or 2017, in

violation of the Loan, the Debtor secured a loan from a third-party at an extremely high rate,

secured by all of Debtor’s property.

       18.     Despite these financial issues, the Bank learned that Mr. Das was at the same time

expanding his business portfolio by buying, in 2017, a 108-foot yacht to be used as a hotel, and

in May 2019, a resort in Philadelphia. Also, despite Mr. Das’ representations that he was raising

additional capital to fund these purchases, the Debtor continued to fail to meet its payment

obligations under the Loan.




                                                  -4-
  Case 19-41901        Doc 9    Filed 12/17/19 Entered 12/17/19 16:02:24             Desc Main
                                  Document     Page 5 of 12


       19.     In 2019, the Debtor also appears to have shifted some or all of its operations,

previously run by the Debtor, to a separate operating company called Troca Tyngsboro Hotel

LLC, formed by Mr. Das in February 2019, or to Troca Hotels Management LLC, also formed

by Mr. Das. It is not clear whether this shift entailed an improper transfer of assets from the

Debtor to the new operating company, or what the arrangement is between the Debtor and the

operating company, including whether any lease payments or profits are being provided to the

Debtor.

       20.     On May 20, 2019, the Bank sent the Debtor a final demand notification (the

“Final Demand Notification”) that the Loan was in default due to the Debtor being two months

behind on payments (April and May 2019), with a total arrearage as of that time of $54,921.28.

As a result of these defaults under the Loan, the Bank demanded that the Debtor cure these

defaults by June 20, 2019.

       21.     Following the issuance of the Final Demand Notification, the Debtor largely

abandoned its efforts to continue to make payments under the Loan.

       22.     On July 1, 2019, due to Debtor’s failure to bring the loan indebtedness current,

and as permitted by the Loan, the Bank sent Debtor a Notice of Acceleration of the Loan (the

“Acceleration Notice”), demanding full payment of the Loan and all amounts then due under the

Loan Documents, together with notice that failure to make this accelerated payment within thirty

days could result in election by the Bank to initiate foreclosure proceedings.

       23.     On August 21, 2019, the Debtor deposited into one of its bank accounts located at

the Bank a $500,000 check from its insurer. Based on this deposit, the Bank became aware that

the Debtor had made a claim with its insurer for damage to the property. This was concerning to

the Bank since it was unaware of any particular damage to the Property at that time and, as



                                                -5-
  Case 19-41901        Doc 9     Filed 12/17/19 Entered 12/17/19 16:02:24             Desc Main
                                   Document     Page 6 of 12


mortagee and loss payee for the Property, should have been included as a joint payee on that

insurance payment, as it had been for previous payments by the Debtor’s insurers.

       24.     On September 28, 2019, representatives of the Bank met with Mr. Das. At this

meeting, Mr. Das acknowledged that the hotel had suffered significant damage due to a

microburst (i.e. severe wind), and that its insurer had advanced any emergency payment of

$500,000 for repairs. Further, the Debtor represented that its revenue was down 40% for 2019,

and that it did not anticipate an increase in future revenue because its bookings through the year

were down and because it had only made enough repairs to make the hotel “habitable,” but not

enough to make it “aesthetically pleasing.”

       25.     To date, despite the Debtor’s receipt of $500,000 from its insurer to make repairs

to the Property from the microburst damage, these repairs have not been completed. Rather, the

Bank’s records reflect that the Debtor has misused those funds by transferring them to Mr. Das’

parents, to Mr. Das’ other businesses, and to pay off certain tax liens on the Property.

       26.     As a result of the Debtor’s failure to pay all amounts due under the Loan, and due

to the Bank’s increasing concerns relating to the Debtor’s failure to maintain the Property and its

possible misuse of insurance proceeds, the Bank initiated a foreclosure of the Mortgage and

scheduled a foreclosure sale of the Property for December 5, 2019 (the “Foreclosure”). As part

of the Foreclosure, the Bank retained foreclosure counsel, engaged an auctioneer, and incurred

necessary costs for advertising the Foreclosure sale.

       27.     On the eve of the Foreclosure sale, and in order to halt that sale, the Debtor filed

this Chapter 11 bankruptcy petition. The Debtor has indicated in its petition that it is a “single

asset real estate” debtor within the meaning of that term in the Bankruptcy Court. At the same




                                                 -6-
  Case 19-41901        Doc 9     Filed 12/17/19 Entered 12/17/19 16:02:24             Desc Main
                                   Document     Page 7 of 12


time, the accompanying schedules of assets and liabilities indicate the existence of substantial

unsecured debts associated with operating expenses for the hotel.

       28.     As of the Petition Date, the Debtor owed a sum of not less than $3,518,662.45 to

the Bank on the Note, together with continuing interest, collection costs and attorney’s fees. The

Bank will prepare and file a proof of claim to detail all obligations owed.

       29.     On November 25, 2019, the Bank received an appraisal performed for the

Foreclosure sale, reflecting that the value of the Property has dropped from $5,100,000 in 2014

to an amount significantly below the amount of the secured debt, leaving the Bank undersecured.

III. The Court Should Require Adequate Protection and Prohibit the Use of
                            Cash Collateral

       30.     The Debtor has not filed a motion for authorization to use cash collateral nor a

motion seeking approval of any proposed post-petition financing. The Debtor has not proposed

any adequate protection to the Bank nor provided any disclosure about its projected income and

expenses.

       31.     The Debtor filed schedules of assets and liabilities (“Schedules”) together with its

petition but has not as of yet filed its required schedule of financial affairs (“SOFA”), which is

not due until December 19, 2019. No typical motions providing any background about the

Debtor’s financial situation or current operations have been filed.

       32.     In response to question 7 of the petition, the Debtor describes its business as

“single asset real estate” within the meaning of Section 101(51B) of the Bankruptcy Code. Of

course, the definition provides that “single asset real estate” means “real property constituting a

single property or project … which generates substantially all of the gross income of a debtor…

and on which no substantial business is being conducted by a debtor other than the business of

operating the real property and activities incidental thereto.”

                                                 -7-
  Case 19-41901         Doc 9     Filed 12/17/19 Entered 12/17/19 16:02:24             Desc Main
                                    Document     Page 8 of 12


       33.       In this case, the Debtor is the fee owner of the Real Property. The Schedules,

however, indicate that the Debtor has incurred substantial liability in connection with the

operation of a hotel, restaurant and spa located on the Real Property. Further, upon information

and belief, until early 2019, the Debtor served as the operating company for the businesses on the

Real Property.

       34.       The obligations of the Debtor to the Bank are secured by a properly perfected first

priority mortgage on the Real Property and a properly perfected firs priority security interest in

the Personal Property. Upon information and belief, hospitality operations on the Real Property

continue generating cash in which the Bank has a security interest. And presumably cash is

necessary to fund operating expense and will clearly be needed as well to maintain any existence

in chapter 11 to cover expenses such as US Trustee quarterly fees. Yet, the sources and uses of

cash available to the Debtor, which are typically detailed out in a motion for approval of usage of

cash collateral, are known only to the Debtor at this point.

       35.       Additionally, the Debtor has received insurance payments relating to damage to

the property in 2019, and may receive further funds from the insurer relating to that damage.

Based on the Bank’s records, it appears that the Debtor has already misused some or all of these

insurance proceeds.

       36.       Further exacerbating the situation, the Debtor’s principal reportedly left the

country shortly after filing the petition thus delaying the customary initial case conference with

the US Trustee which the Bank understands is now scheduled for December 19, 2019.

       37.       The Debtor commenced its case to obtain the benefit of the automatic stay and

prevent the immediate consummation of a foreclosure sale that was scheduled to occur on

December 5, 2019. Having obtained a major benefit of chapter 11, the Debtor also has the



                                                  -8-
  Case 19-41901           Doc 9     Filed 12/17/19 Entered 12/17/19 16:02:24            Desc Main
                                      Document     Page 9 of 12


obligation to meet the associated burdens—including the obligation to provide adequate

protection to secured creditors and the obligation to obtain court approval or permission to use

cash collateral.

          38.      Of course, a debtor’s ability to use cash collateral is governed by 11 U.S.C. §

363(c)(2), which provides that “the [debtor] may not use, sell, or lease cash collateral under

paragraph (1) of this subsection unless: (A) each entity that has an interest in such cash collateral

consents; or (B) the court, after notice and a hearing, authorizes such use, sale, or lease in

accordance with the provisions of this section.”

          39.      The Debtor has not requested, and the Bank has not consented to, and the Court

has not authorized, the Debtor’s use of cash collateral. Accordingly, the Debtor must be

prohibited from using cash collateral and should be required to provide to the Court and parties

in interest an accounting of cash usage since the Petition Date.

          40.      It is unclear what expenses are currently being paid by the Debtor or which funds

are being used. But all cash in possession of the Debtor is the Bank’s cash collateral by virtue of

the Loan documents described above.

          41.      The Debtor has the burden of proof to show that it has provided adequate

protection to the Bank. See 11 U.S.C. § 363(p). The Debtor has not proposed to make any

payments to the Bank or otherwise provide any adequate protection.



          WHEREFORE, the Bank respectfully requests that this Court enter an expedited Order:

(1) granting the instant Motion; (2) granting the Bank adequate protection; (3) prohibiting the

Debtor’s use of cash collateral; and (4) granting such other relief that this Court deems just and

proper.



                                                    -9-
  Case 19-41901        Doc 9     Filed 12/17/19 Entered 12/17/19 16:02:24             Desc Main
                                  Document     Page 10 of 12


                                                       Respectfully submitted,

                                                       THE LOWELL FIVE CENT SAVINGS
                                                       BANK

                                                       By its attorneys,

                                                       /s/ John G. Loughnane
                                                       Stephen J. Brake (BBO# 546972)
                                                       sbrake@nutter.com
                                                       John G. Loughnane (BBO# 557599)
                                                       jloughnane@nutter.com
                                                       Brian K. Lee (BBO# 676268)
                                                       blee@nutter.com
                                                       Nutter McClennen & Fish LLP
                                                       Seaport West
                                                       155 Seaport Boulevard
                                                       Boston, MA 02210-2604
Dated: December 17, 2019                               (617) 439-2000




                             Local Rule 9013-1(g)(C) Certification

        I, John G. Loughnane, with the law firm Nutter, McClennen & Fish LLP hereby certify
that I have a made a reasonable, good faith effort to advise all affected parties of the substance of
this motion and the request for an expedited determination by speaking, on December 17, 2019,
by phone with counsel for the Debtor, Jesse I Redlener, and with the U.S. Trustee, Richard King,
and informing them of the substance of this motion.

                                                       /s/ John G. Loughnane
                                                       John G. Loughnane




                                                -10-
  Case 19-41901        Doc 9    Filed 12/17/19 Entered 12/17/19 16:02:24           Desc Main
                                 Document     Page 11 of 12


                                CERTIFICATE OF SERVICE

        I, John G. Loughnane, hereby certify that on December 17, 2019, this document, filed
through the CM/ECF system, will be sent electronically to the registered participants as
identified on the Notice of Electronic Filing (NEF), with paper copies sent by U.S First Class
Mail to the 20 secured creditors as follows:


 Atlantic Charter Insurance Group                        B&G Restaurant Supply
 25 New Chardon Street                                   48 Eagle Street
 Boston, MA 02114                                        Pittsfield, MA 01201

 Booking.Com                                             CCAPS d/b/a Service Master Elite
 P.O. Box 414462                                         12 Continental Blvd.
 Boston, MA 02241-4462                                   Merrimack, NH 03054

 Employers Preferred Insurance Co.                       Gray Wolf Realty LLC
 P.O. Box 53089                                          365 Riverbend Drive
 Phoenix, AZ 85072                                       Groton, MA 01450

 Guardian Energy Management Solutions LLC                Halley Elevator Co.
 420 Northboro Road Central                              11 Tyng Street
 Marlborough, MA 01752                                   Newburyport, MA 01950

 Internal Revenue Service                                Mitra Das
 P.O. Box 21126                                          104 Blueberry Hill Lane
 Philadelphia, PA 19114                                  North Andover, MA 01845

 New England Fire & Sprinkler Protection                 Preti Flaherty Beliveau & Pachios LLP
 P.O. Box 212                                            P.O. Box 9546
 North Chelmsford, MA 01863                              Portland, ME 04112

 ServiceMaster Elite                                     SERVPRO Extreme
 14 Willey Road                                          Response Team Olson
 Saco, ME 04072                                          697 S. Pierce Ave.
                                                         Louisville, CO 80027

 Sysco Business Services                                 The River
 24500 Hwy 290                                           814 Elm Street
 Cypress, TX 77429                                       Manchester, NH 03101

 Town of Tyngsborough                                    Troca Hotels Management LLC
 25 Bryants Lane                                         733 Turnpike Street, Suite 226
 Tyngsboro, MA 01879                                     North Andover, MA 01845




                                              -11-
   Case 19-41901   Doc 9   Filed 12/17/19 Entered 12/17/19 16:02:24   Desc Main
                            Document     Page 12 of 12


 Zurich North America
 P.O. Box 4664
 Carol Stream, IL 60197-4664


                                              /s/ John G. Loughnane
                                              John G. Loughnane




4684760.2




                                       -12-
